Citation Nr: 1717361	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  16-19 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from October 1960 to August 1964, and had additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Newnan, Georgia, Department of Veterans Affairs (VA) Evidence Intake Center (which was the Agency of Original Jurisdiction (AOJ) in these matters)  The Veteran's record is now in the jurisdiction of the Detroit, Michigan, VA Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of the facts pertinent to the claims.  38 C.F.R. § 3.159.

The Veteran contends that his bilateral hearing loss and tinnitus are due to his exposure to noise trauma in service, specifically from noise trauma sustained in the course of his duties providing security on the flight line.  As he served as an Air Patrolman, and duties securing Flight lines are consistent with that military occupation, it may reasonably be conceded that he indeed was exposed to noise trauma in service.  

On November 2014 audiological evaluation the Veteran was found to have a bilateral sensorineural hearing loss (SNHL) that meets the definition of hearing loss disability in 38 C.F.R. § 3.385.   The examiner opined that normal audiometry at separation (puretone thresholds at all of the relevant frequencies on separation examination were 0 decibels in each ear) reflects that the Veteran did not have a hearing loss in service or prior to service.  However, it is well-established by now that the absence of audiometry showing a hearing loss in service does not preclude an award of service connection for hearing loss if competent evidence establishes that a current hearing loss disability is related to service.  [Notably, the Veteran asserted in his February 2015 notice of disagreement that he was not afforded audiometry at separation.]  The examiner did not specifically state that the Veteran's hearing loss is unrelated to noise trauma in service (and that of itself renders the opinion inadequate for rating purposes).  Furthermore, the record (to include the VA examination report and the claim itself) does not include basic information that should be elicited and considered with respect to an opinion sought regarding a nexus between a current hearing loss disability and noise trauma during remote service, e.g., when the hearing loss was first manifested, when the hearing loss was first documented, whether there are other postservice etiological factors (postservice noise trauma -perhaps associated with postservice employment) for the development of hearing loss, etc.  Simply stated, this matter (characterized as a fully-developed claim) is simply not developed sufficiently for proper adjudication.

Regarding the Veteran's tinnitus, the November 2014  examiner opined that it is unrelated to service because the Veteran reported that it began after service.  The Veteran disputes that he reported postservice onset to the examiner.  Regardless, as the examiner opined that the tinnitus is a symptom of the Veteran's hearing loss, the matter of service connection for tinnitus is inextricably intertwined with the matter of service connection for hearing loss (if hearing loss is service connected, tinnitus would warrant secondary service connection based on the examiner's opinion).  Accordingly, the two issues must be considered concurrently.  

The record is sparse regarding documentation of complaints or treatment for hearing loss and tinnitus postservice.  The record suggests that there may be pertinent records outstanding (the Veteran was employed as a police officer after service, suggesting there was a qualifying examination and perhaps there were period physical evaluations).  Records of postservice treatment for hearing loss and tinnitus and of postservice physical examinations are likely to contain pertinent information, and must be sought.  
Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  As a preliminary matter, the AOJ should ask the Veteran to provide a statement that identifies when his hearing loss and tinnitus were first manifested, when those disabilities were first documented postservice (and the manner and location where they were first documented), and any occasion of treatment or evaluation he received for such disabilities prior to November 2014.  If there were none he should so state for the record.  He should also provide a listing of all of his postservice employment (specifying the duties involved).  He should be advised to submit any additional evidence information he may have bearing on the etiology of the disabilities (to include evidence of postservice continuity).  Finally, he should provide authorizations for VA to secure records of any private evaluations or treatment he received for hearing loss or tinnitus postservice, and also specifically the reports of any examinations he was afforded to establish qualification for, or continuing maintenance of (i.e., periodic physicals) any postservice employment, such as a law enforcement body.  

2.  When the development sought above is completed, the AOJ should arrange for an audiological evaluation of the Veteran to ascertain the likely etiology of his bilateral hearing loss and tinnitus.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  If such information is not already established in the record (by what is already associated with the record of from additional evidence received), the examiner should elicit from the Veteran information regarding when the disabilities were first manifested and documented, the nature of his postservice employment and recreational activities (and specifically whether they involved exposure to noise), and all other factors bearing on the etiology of the claimed disabilities.  Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Are the Veteran's hearing loss and tinnitus at least as likely as not (a 50% or better probability etiologically related to his acknowledged exposure to noise trauma in service?

(b)  If the response to (a) is no, please identify the etiologies for the disabilities considered more likely.

The examiner must include rationale with all opinions, citing to supporting factual data.  

3.  The AOJ should then review the record, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

